                                                                          Page 1 of 2


                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PANAMA CITY DIVISION

JOEL BARCELONA, et al.,

      Plaintiffs,

v.                                             CASE NO. 5:18cv180-MCR-CJK

JULIE L. JONES, et al.,

     Defendants.
_____________________________/

                                    ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated August 16, 2018. ECF No. 3. The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of any timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.

      Accordingly, it is now ORDERED as follows:

      1.      The Magistrate Judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.
                                                                 Page 2 of 2


      2.    This case is DISMISSED WITHOUT PREJUDICE.

      3.    Plaintiff’s Motion for Appointment of Counsel, ECF No. 8, is

DENIED.

      4.    The clerk is directed to close the file.

      DONE AND ORDERED this 9th day of October 2018.




                                        s/  M. Casey Rodgers
                                       M. CASEY RODGERS
                                       UNITED STATES DISTRICT JUDGE




Case No. 5:18cv180-MCR-CJK
